         Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 1 of 34



                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

In re:                                  §
                                        §
GARDEN OAKS MAINTENANCE                 §        CASE NO.    18-60018-H2-11
ORGANIZATION, INC.,                     §
                                        §
         DEBTOR.                        §


PLAN OF REORGANIZATION OF THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS OF GARDEN OAKS MAINTENANCE ORGANIZATION




                                        1
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 2 of 34



       Pursuant to title 11 of the United States Code, 11 U.S.C. § 101 et seq., the Official Committee
of Unsecured Creditors of Garden Oaks Maintenance Organization (the “Committee”) in the above-
captioned Chapter 11 Case hereby respectfully proposes the following Plan of Reorganization under
chapter 11 of the Bankruptcy Code.

                                 ARTICLE I
                 DEFINED TERMS AND RULES OF INTERPRETATION

       A.      Defined Terms.

   Unless the context otherwise requires, the following terms shall have the following meanings
when used in capitalized form herein:

        1.      “Accrued Professional Compensation” means, at any given moment, all accrued and/or
unpaid fees and expenses (including, without limitation, fees or expenses Allowed or awarded by a
Final Order of the Bankruptcy Court or any other court of competent jurisdiction) for legal, financial
advisory, accounting and other services and reimbursement of expenses that are awardable and
allowable under §§ 328, 330(a) or 331 of the Bankruptcy Code, arising under §§ 503(b)(2), 503(b)(3),
503(b)(4) or 503(b)(6) of the Bankruptcy Code or otherwise rendered prior to the Effective Date, or
thereafter in connection with: (i) applications filed pursuant to §§ 328, 330 and 331 of the Bankruptcy
Code; (ii) motions seeking the enforcement of the provisions of the Plan or Confirmation Order, by
all Professionals in the Chapter 11 Cases that the Bankruptcy Court has not denied by a Final Order,
to the extent that any such fees and expenses have not previously been paid regardless of whether a
fee application has been filed for any such amount; and (iii) applications for allowance of
Administrative Expenses. To the extent that the Bankruptcy Court or any higher court denies by a
Final Order any amount of a Professional’s fees or expenses, then those amounts shall no longer be
Accrued Professional Compensation.

        2.      “Administrative Claims” means Claims that have been timely filed before the
Administrative Claims Bar Date, pursuant to the deadline and procedure set forth in the Plan or
Confirmation Order (except as otherwise provided by a separate order of the Bankruptcy Court), for
costs and expenses of administration under §§ 503(b) (including claims under §§ 503(b)(3)(F) and
503(b)(9)), 507(b) or 1114(e)(2) of the Bankruptcy Code), including, without limitation: (i) the actual
and necessary costs and expenses incurred after the Petition Date of preserving the Estate and
operating the businesses of GOMO (such as wages, salaries or commissions for services and payments
for goods and other services and leased premises) and (ii) all fees and charges assessed against the
Estate under chapter 123 of title 28 of the U.S. Code, 28 U.S.C. §§ 1911–1930); provided, however, that
such Administrative Claims shall not include claims for Accrued Professional Compensation.

         3.      “Administrative Claims Bar Date” means the first Business Day that is thirty (30) days
after the entry of the Confirmation Order and is the deadline for a holder of an Administrative Claim
to file a request with the Bankruptcy Court for payment of such Administrative Claim.

        4.      “Adversary Case” means the lawsuit filed by the Committee against GOMO seeking to
enjoin GOMO from collecting the Transfer Fee on the grounds that GOMO was not properly formed
with respect to the Transfer Fee and thus did not have the authority to collect the Transfer Fee.




                                                  2
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 3 of 34



         5.      “Allowed” means, with respect to any Claim, except as otherwise provided herein: (i) a
Claim that has been scheduled by GOMO in its Schedule as other than disputed, contingent or
unliquidated; (ii) a Claim that has been allowed by a Final Order; (iii) a Claim that is allowed: (a) in any
stipulation of amount and nature of such Claim executed prior to the entry of the Confirmation Order
and approved by the Bankruptcy Court; (b) in any stipulation by GOMO of the amount and nature
of such Claim executed on or after the entry of the Confirmation Order; or (c) in or pursuant to any
contract, instrument or other agreement entered into or assumed in connection herewith; (iv) a Claim
that is allowed pursuant to the terms of this Plan; or (v) a Claim as to which a proof of claim has been
timely filed and as to which no objection has been filed by the objection deadline. Any claim that has
been or is hereafter listed in the Schedule as contingent, unliquidated, or disputed, and for which no
proof of claim is or has been timely filed, is not considered Allowed and shall be expunged without
further action by GOMO and without further notice to any party or action, approval, or order of the
Bankruptcy Court. Notwithstanding anything to the contrary herein, no Claim of any Entity subject
to § 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in full
the amount that it owes GOMO, as applicable. For the avoidance of doubt, a proof of claim filed
after the General Bar Date shall not be Allowed for any purposes whatsoever absent entry of a Final
Order allowing such late-filed Claim. “Allow” and “Allowing” shall have correlative meanings.

        6.      “Available Cash” means, with respect to any point in time, GOMO’s Cash remaining
at such point in time.

       7.       “Avoidance Actions” include all avoidance actions under §§ 506(c), 510, 542, 543, 544,
545, 547, 548, 549, 550, 551, 552(b), 553 or 724 of the Bankruptcy Code.

        8.      “Bankruptcy Code” means §§ 101, et seq. of title 11 of the United States Code, and
applicable portions of titles 18 and 28 of the United States Code, as amended from time to time and
as applicable to the Chapter 11 Cases.

       9.     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas, Houston Division.

        10.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated
under 28 U.S.C. § 2075, the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the Southern District of Texas, the Local Rules of the Bankruptcy Court, and
general orders and chamber procedures of the Bankruptcy Court, each as applicable to the Chapter
11 Cases and as amended from time to time.

        11.     “Business Day” means any day, other than a Saturday, Sunday or “legal holiday” as that
term is defined in Federal Rules of Bankruptcy Procedure 9006(a).

        12.     “Current Bylaws” means the current bylaws of GOMO.

        13.    “Cash” means legal tender of the United States of America or the equivalent thereof,
including bank deposits, checks and readily marketable securities or instruments.

         14.     “Causes of Action” means any and all claims, actions, causes of action, choses in action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments, remedies, rights of
set-off, third-party claims, subrogation claims, contribution claims, reimbursement claims, indemnity


                                                     3
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 4 of 34



claims, defenses, counterclaims and cross claims, now owned or hereafter acquired by GOMO or the
Estate that are or may be pending or on or have accrued prior to the Effective Date against any person
or entity other than the GOMO based in law or equity, including, without limitation, under the
Bankruptcy Code, whether direct, indirect, derivative or otherwise and whether asserted or unasserted
as of the Confirmation Date; provided, however, that “Causes of Acton” shall exclude any Causes of Action
released in the Plan.

        15.     “Chapter 11 Case” means the chapter 11 case commenced when GOMO filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code on the Petition Date and
assigned Case No. 18-60018.

        16.     “Claim” has the meaning set forth in § 101(5) of the Bankruptcy Code.

        17.      “Class” means a category of Claims or Member Interests as set forth herein pursuant
to § 1122(a) of the Bankruptcy Code.

       18.    “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket in this Chapter 11 Case.

       19.    “Confirmation Hearing” means the hearing to consider confirmation of the Plan in
accordance with §§ 1128(a) and 1129 of the Bankruptcy Code, as such hearing may be adjourned or
continued from time to time.

       20.     “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant § 1129 of the Bankruptcy Code, including all exhibits, appendices, supplements and related
documents. The Confirmation Order may contain terms that supersede the terms in this Plan.

        21.     “Consummation” means the occurrence of the Effective Date.

        22.     “Creditor” has the meaning set forth in § 101(10) of the Bankruptcy Code.

       23.    The “Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Case by the U.S. Trustee for the Southern District of Texas, pursuant to § 1102 of the
Bankruptcy Code, as such committee may be reconstituted from time to time.

        24.     “Court” means either the Bankruptcy Court or court of competent jurisdiction.

        25.    “GOMO” means Garden Oaks Maintenance Organization. For avoidance of doubt,
unless context demands otherwise, the term “GOMO” includes the Garden Oaks HOA.

        26.    “Garden Oaks HOA” means the Garden Oaks Homeowners Association, Inc., which,
as of the Effective Date, shall be the successor-in-interest to GOMO pursuant to the provisions of
this Plan. For avoidance of doubt, unless context demands otherwise, the term Garden Oaks HOA
includes GOMO.

        27.     “Deed Restrictions” means the restrictions applying to each of the Sections of Garden
Oaks filed in the real property records of Harris County, Texas.

        28.    “Disclosure Statement” means the Disclosure Statement in support of Plan of Reorganization,
dated January 28, 2019, prepared and distributed in accordance with the Bankruptcy Code, Bankruptcy


                                                    4
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 5 of 34



Rules and any other applicable law, and approved by the Bankruptcy Court in the Disclosure
Statement Order, as it is amended, supplemented or modified from time to time in compliance with
the Disclosure Statement Order, including all exhibits and schedules thereto and references therein
that relate to the Plan, that is prepared and distributed in accordance with the Bankruptcy Code, the
Bankruptcy Rules, and any other applicable law.

        29.     “Disclosure Statement Order” means the order approving the Disclosure Statement
entered by the Bankruptcy Court on _____________ ____, 2019 [ECF No. ____]. The Disclosure
Statement Order may contain terms that supersede the terms in this Plan.

        30.     “Disputed” means any Claim or any portion thereof: (i) that is listed on GOMO’s
Schedules as unliquidated, disputed or contingent; (ii) as to which GOMO, the Committee, or any
other party-in-interest with standing has interposed a timely objection or request for estimation in
accordance with the Bankruptcy Code and the Bankruptcy Rules; or (iii) otherwise disputed by
GOMO or the Committee in accordance with applicable law, which objection, request for estimation
or dispute has not been withdrawn or determined by a Final Order.

       31.     “Disputed Reserve” means the total of the amounts that would be distributable to holders
of Disputed Claims if such Disputed Claims had been Allowed.

       32.    “Distributions” means the distributions of Cash or other consideration on account of
Allowed Claims to be made under and in accordance with the Plan.

         33.     “Effective Date” means the date specified in a notice filed by the Committee with the
Bankruptcy Court as the date on which the Plan shall take effect, which date shall be the date by which
all of the conditions to effectiveness of the Plan have been satisfied or waived in accordance with the
Plan.

       34.     “Entity” has the meaning set forth in § 101(15) of the Bankruptcy Code.

      35.    “Estate” means the estate of GOMO created on the Petition Date by § 541 of the
Bankruptcy Code.

        36.    “Executory Contracts and Unexpired Leases” means all contracts and leases between
GOMO and any third-parties that are “executory contracts” or unexpired leases as such terms are
used in § 365 of the Bankruptcy Code.

       37.     “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

        38.     “Final Distribution” means the final distribution of Available Cash by the Garden Oaks
HOA to General Unsecured Creditors which shall occur after payment of all Allowed Administrative
Claims, Priority Claims, Secured Claims, and Professional Fee Claims and shall constitute the complete
administration of the Estate.

        39.     “Final Order” means an order, determination or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) entered on the docket in GOMO’s Chapter 11 Case (or on the
docket of such other court of competent jurisdiction) which has not been reversed, stayed, modified
or amended, and as to which the time to appeal, petition for certiorari or move for re-argument or
rehearing or reconsideration has expired and no appeal or petition for certiorari or appropriate motion
has been timely taken, or as to which any appeal that has been taken or any petition for certiorari that


                                                   5
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 6 of 34



has been or may be filed has been resolved by the highest court to which the order, determination or
judgment was appealed or from which certiorari was sought or has otherwise been dismissed with
prejudice and as to which the time for any subsequent appeal, petition for certiorari or move for re-
argument or rehearing or reconsideration has expired and no such subsequent appeal or petition for
certiorari or appropriate motion has been timely taken, or has been resolved by the court to which the
order, determination or judgment was so subsequently appealed.

        40.    “Garden Oaks” means the Garden Oaks subdivision.

      41.     “General Bar Date” means August 27, 2018 as established in the Notice of Chapter 11
Bankruptcy Case [ECF No. 11].

        42.    “General Unsecured Claims” means all unsecured Claims asserted against GOMO.

        43.     “Impaired” means, with respect to a Claim or Class of Claims, has the meaning assigned
in § 1124 of the Bankruptcy Code.

        44.    “Secured Claims” means all secured Claims asserted against GOMO.

        45.      “Person” means any individual, corporation, limited liability company, general
partnership, limited partnership, limited liability partnership, association, joint stock company, joint
venture, estate, trust, unincorporated organization, government or any political subdivision thereof or
any other entity as such term is defined in § 101(15) of the Bankruptcy Code.

        46.    “Petition Date” means April 11, 2018, the date on which GOMO filed the Chapter 11
Case.

         47.     “Plan” means this plan of reorganization under chapter 11 of the Bankruptcy Code,
including, without limitation, all applicable exhibits, supplements, appendices and schedules hereto,
either in its present form or as it may be altered, amended, modified or supplemented from time to
time in accordance with the Bankruptcy Code, the Bankruptcy Rules or herewith, as the case may be.

        48.    “Plan Supplement” means, collectively, any supplement(s) to the Plan.

       49.    “Priority Claims” means Claims accorded priority in right of payment under § 507(a) of
the Bankruptcy Code.

        50.     “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears to
the aggregate amount of Allowed Claims in that respective Class, or the proportion that Allowed
Claims in a particular Class bears to the aggregate amount of Allowed Claims in a particular Class and
other Classes entitled to share in the same recovery as such Allowed Claim under the Plan.

      51.    “Proposed Amendments to the Bylaws” means the proposed amendments to the bylaws of
Garden Oaks HOA attached as Exhibit A.

      52.      “Proposed Amendments to the Deed Restrictions” means the proposed amendments to the
Deed Restrictions attached to this Plan as Exhibit B.

       53.    “Professional” means any person or Entity employed pursuant to a Final Order in
accordance with §§ 327, 328 or 1103 of the Bankruptcy Code, and to be compensated for services


                                                   6
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 7 of 34



rendered and awarded reimbursement of expenses incurred prior to and including the Effective Date
pursuant to §§ 327, 328, 329, 330 or 331 of the Bankruptcy Code.

        54.    “Professional Fee Claim” means any Claim made in this case for compensation for
services rendered or reimbursement of expenses pursuant to §§ 327, 328, 329, 330 or 331 of the
Bankruptcy Code.

        55.     “Professional Fee Claim Bar Date” means the date that is forty-five (45) days after the
Effective Date.

        56.    “Professional Fee Reserve” means a reserve funded on the Effective Date from GOMO’s
Available Cash, which shall initially be funded in an amount equal to the estimated Accrued
Professional Compensation through the Effective Date provided by each Professional before the
Effective Date. The Professional Fee Reserve shall not be encumbered.

        57.     “Releasees” means the Committee, and the respective Professionals of GOMO and the
Committee in this Chapter 11 Case; provided, however, that each such Person or Entity shall only be
released as specifically set forth in the Plan.

        58.     “Representatives” means, with regard to an Entity, its direct and indirect shareholders,
managers, officers, directors, employees, advisors, members, attorneys, professionals, accountants,
investment bankers, financial advisors, consultants, agents and other representatives (including their
respective officers, directors, employees, independent contractors, members and professionals) and
each of their predecessors, successors and assigns.

       59.     “Section” means any of Sections 1, 2, 3, 4 or 5 of Garden Oaks.

        60.    “Schedule” means the schedule of assets and liabilities, schedule of executory contracts
and statement of financial affairs filed by GOMO pursuant to § 521 of the Bankruptcy Code.

       61.    “Subordinated Claims” means Unsecured Claims that are subordinated in payment to
other Unsecured Claims by either contract or by an order of the Court.

       62.     “Taxing Authorities” means any state or local governmental entities who have Claims
for unpaid taxes against GOMO.

       63.      “Transfer Fee” means the one-time assessment charged by GOMO when a parcel of
property in Garden Oaks Sections 1, 2, 3 and 5 is transferred from one owner to another owner in
the amount of 0.75% of the greater of (i) the gross purchase price of property or (ii) the appraisal of
the property reflected in the records of the Harris County Appraisal District.

       64.     “U.S. Trustee” means the United States Trustee appointed under § 591 of title 28 of the
United States Code to serve in the Southern District of Texas.

       65.     “Unsecured Claim” means a Claim against GOMO whose repayment is not supported
by any property of the Estate under § 541 of the Bankruptcy Code.

       66.     “Unimpaired” means, with respect to a Claim or Class of Claims, not Impaired.




                                                   7
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 8 of 34



        B.      Rules of Interpretation.

         1.      For purposes herein: (i) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine or neutral gender shall include the masculine, feminine and the neutral gender;
(ii) any reference herein to a contract, instrument, release, indenture or other agreement or document
being in a particular form or on particular terms and conditions means that the referenced document
shall be substantially in that form or substantially on those terms and conditions; (iii) any reference
herein to an existing document or exhibit having been filed or to be filed means that document or
exhibit, as it may thereafter be amended, modified or supplemented; (iv) unless otherwise specified,
all references herein to “Articles” are references to Articles hereof or hereto; (v) the words ‘‘herein,’’
“hereof” and ‘‘hereto’’ refer to the Plan in its entirety rather than to a particular portion of the Plan;
(vi) captions and headings to Articles are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation hereof; (vii) the rules of construction set forth
in § 102 of the Bankruptcy Code shall apply; and (viii) any term used in capitalized form herein that is
not otherwise defined, but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the
meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

       2.      The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of
time prescribed or allowed hereby.

      3.       All references herein to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided.

        C.      Exhibits and Schedules.
        All exhibits and schedules to the Plan, including the Plan Supplement, are incorporated into,
and are a part of the Plan, as if set forth herein. All exhibits and schedules to the Plan, including the
Plan Supplement, shall be filed with the Clerk of the Bankruptcy Court not later than the earlier of (i)
ten (10) days prior to the commencement of the Confirmation Hearing and (ii) five (5) days prior to
the deadline for filing objections to confirmation of the Plan.
                                    ARTICLE II
                        ADMINISTRATIVE AND PRIORITY CLAIMS

        A.      Administrative Claims.
         Garden Oaks HOA shall pay each holder of an Allowed Administrative Claim the full unpaid
amount of such Allowed Administrative Claim, in Cash, (a) on the later of: (i) five (5) Business Days
after the Effective Date (or, if not then due, within five (5) Business Days after the date when such
Allowed Administrative Claim is due in the ordinary course of business); (ii) if such Claim is Disputed
and is Allowed after the Effective Date, on the date that is five (5) Business Days after such Claim is
Allowed by a Final Order; and (iii) at such later date and upon such terms as may be agreed upon by
a holder of an Allowed Administrative Claim and GOMO, or (b) at such time and upon such terms
as set forth in an order of the Bankruptcy Court; provided, however, that Administrative Claims do not
include Administrative Claims filed after the Administrative Claims Bar Date.
       Upon the Effective Date of the Plan, any Person that paid a Transfer Fee during GOMO’s
bankruptcy case will be entitled to receive the full amount returned as an Allowed Administrative
Claim.


                                                    8
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 9 of 34



       B.      Professional Compensation and Reimbursement Claims and the
               Professional Fee Reserve.
         All Professionals employed by GOMO or the Committee in the Chapter 11 Case shall
(i) provide to GOMO and the Committee, before the Effective Date, an estimate of their Accrued
Professional Compensation through the Effective Date, and (ii) file all requests for allowance of
compensation and reimbursement of expenses pursuant to §§ 328, 330 or 503(b) of the Bankruptcy
Code for services performed and expenses incurred in the Chapter 11 Case through the Effective
Date by no later than the Professional Fee Claim Bar Date.
       On the Effective Date, Garden Oaks HOA shall establish and fund the Professional Fee
Reserve in accordance with the estimates provided by the Professionals. In the event of excess
amounts remaining in the Professional Fee Reserve after all Allowed Claims of Professionals have
been paid in full, such excess amounts shall be considered Available Cash.
       C.      Priority Claims.
         Garden Oaks HOA shall pay each holder of an Allowed Priority Claim the full unpaid amount
of such Allowed Priority Claim in Cash, on the later of: (i) five (5) Business Days after the Effective
Date; (ii) five (5) Business Days after the date such Priority Claim becomes Allowed; and (iii) the date
such Allowed Priority Claim is payable under applicable non-bankruptcy law.
       D.      General.
        Allowed Administrative Claims and Allowed Priority Claims shall be paid in full. Allowed
Claims for Accrued Professional Compensation shall be paid in full, immediately upon allowance from
Available Cash.
                           ARTICLE III
  CLASSIFICATION AND TREATMENT OF CLAIMS AND MEMBER INTERESTS

       A.      Summary.

         1.    In accordance with § 1123(a)(1) of the Bankruptcy Code, the Committee has not
classified Administrative Claims or Priority Claims.

        2.      The following table classifies Claims against GOMO for all purposes, including voting,
confirmation and distribution pursuant hereto and pursuant to §§ 1122 and 1123(a)(1) of the
Bankruptcy Code. The Plan deems a Claim to be classified in a particular Class only to the extent that
the Claim qualifies within the description of that Class and shall be deemed classified in a different
Class to the extent that such Claim or any portion thereof qualifies within the description of such
different Class. A Claim is in a particular Class only to the extent that any such Claim is Allowed in
that Class and has not been paid or otherwise settled prior to the Effective Date. Each Class set forth
below is treated hereunder as a distinct Class for voting and distribution purposes.

       B.      Classification of Claims against GOMO.

       1.      Secured Claims

       2.      General Unsecured Claims



                                                   9
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 10 of 34



        C.      Treatment of Claims against GOMO.

                1.      Secured Claim Class.

        (a)     Classification: The Secured Claim Class consists of all Secured Claims.

       (b)      Allowance: GOMO shall determine any Allowed Secured Claims by agreement or by
an order of the Bankruptcy Court.

        (c)     Treatment: Except to the extent that a holder of an Allowed Secured Claim agrees to a
different treatment, holders of Allowed Secured Claims, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Allowed Secured Claim, each holder of
an Allowed Secured Claim shall receive payment of its Allowed Secured Claim from Available Cash
upon the Effective Date.

       (d)    Voting: The Secured Claim Class is unimpaired and, therefore, each holder of an
Allowed Secured Claim will not be entitled to vote to accept or reject the Plan.

        (e)   Amount of Claim: The Committee does not believe that any creditors hold valid Secured
Claims. The only purported secured claim is in the amount of $2,643.75.

                2.      General Unsecured Class.

        (a)     Classification: The General Unsecured Class consists of all General Unsecured Claims.

       (b)      Allowance: General Unsecured Claims shall be deemed allowed for voting purposes by
an order of the Bankruptcy Court temporarily allowing the claim for voting purposes or as follows:

                       (i)     If GOMO listed a General Unsecured Class Claim on its Schedule in
an undisputed capacity, the holder of the Claim does not file a Proof of Claim and no party files an
objection to the Claim or a motion to seek allowance or disallowance of the claim for voting purposes,
the Claim will be Allowed in the amount indicated on the Schedule.

                        (ii)   Whether or not GOMO listed a General Unsecured Class Claim on its
Schedule, if the holder of the Claim files a Proof of Claim and there is no claim objection pending,
the Claim will be Allowed for voting purposes in the amount indicated on the Proof of Claim

                       (iii)   If there is an unresolved claim objection pending on the Voting
Deadline, then such claim will be allowed for voting purposes only to the extent that any portion of
the claim would remain if the claim objection is sustained in full unless the holder of the claim seeks
temporary allowance of such claim by the date of hearing on confirmation in which case the claim will
be allowed for voting purposes as provided by order of the Bankruptcy Court.

        (c)       Treatment: Except to the extent that a holder of an Allowed General Unsecured Class
Claim agrees to a different treatment, each holder of an Allowed General Unsecured Class Claim shall
receive, in full and final satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed General Unsecured Class Claim, its pro rata share of Available Cash, that is, cash
available after paying all other claims. To the extent an objection is pending against a holder of a



                                                   10
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 11 of 34



General Unsecured Class Claim on the Effective Date, no Distributions shall be made until the entire
Claim has been Allowed.

       (d)   Voting: General Unsecured Class is Impaired and, therefore, each holder of an
Allowed General Unsecured Class Claim is entitled to vote to accept or reject the Plan.

        (e)    Amount of Claims: GOMO’s Schedules reflect that approximately $3 million is owed
to holders of General Unsecured Class Claims. GOMO’s claim registry reflects approximately $1.5
million in General Unsecured Claims.

       D.      Reservation of Rights.
        Nothing under the Plan shall affect GOMO’s rights with respect to any Unimpaired Claim,
including, without limitation, all rights in respect of legal and equitable defenses to or setoffs or
recoupments against any such Unimpaired Claim.
       E.      Nonconsensual Confirmation.
         The Committee reserves the right to seek confirmation of the Plan under § 1129(b) of the
Bankruptcy Code. To the extent that any Class votes to reject the Plan, the Committee reserves the
rights to modify the Plan.
                                    ARTICLE IV
                        MEANS FOR IMPLEMENTING THE PLAN

       A.      Available Cash.

        Garden Oaks HOA shall pay all Allowed Administrative Claims, Priority Claims, Secured
Claims, and Professional Fee Claims in full from Available Cash. All remaining Available Cash shall
be paid to GOMO’s General Unsecured Creditors as described herein.

       B.      Proposed Amendments to Deed Restrictions.

         Attached as Exhibit B are the Proposed Amendments to the Deed Restrictions. Votes on the
Proposed Amendments will be solicited in conjunction with votes on the Plan. Further, votes will be
solicited pursuant to Texas Property Code § 209.0041, which provides that approval of the Proposed
Amendments to the Deed Restrictions requires the affirmative vote of 67% of all homeowners of
each Section of Garden Oaks for such Section of Garden Oaks to adopt the Proposed Amendments
to the Deed Restrictions.

       C.      Proposed Amendments to Bylaws.

        Attached as Exhibit A is the Proposed Amendment to the Bylaws. Votes on the Proposed
Amendment to the Bylaws will be solicited in conjunction with votes on the Plan. The Current Bylaws
establish the voting threshold for approving the Amended Bylaws.




                                                 11
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 12 of 34



       D.      Approval by Sections.

        If some, but not all, Sections receive sufficient consents to adopt the Proposed Amendments
to the Deed Restrictions, then after the Effective Date, Garden Oaks HOA shall be in force only with
respect to those Sections that adopt the Proposed Amendments to the Deed Restrictions.

        If no Section votes in favor of the Proposed Amendments to the Deed Restrictions, then after
the Effective Date, Garden Oaks HOA shall be funded exclusively through voluntary donations and
it may enforce deed restrictions as permitted under applicable non-bankruptcy law.

        For any Section that does not receive sufficient consents to adopt to the Proposed
Amendments to the Deed Restrictions, Garden Oaks HOA shall consent to entry of a declaratory
judgment in the Adversary Case prohibiting Garden Oaks from collecting the Transfer Fee for such
section. Such declaratory judgment may be recorded in the real property records.

       E.      Election of New Board of Directors.

       There will be an election of new directors that will coincide with the Effective Date (the “Plan
Election”). The Plan Election will be conducted according to procedures set forth herein.

        In connection with the Plan Election, the homeowners will be entitled to elect three (3)
Directors to represent their respective Sections. One director for each Section will serve a term of
approximately one (1) year – from the Effective Date until the first annual meeting following the
Effective Date. One (1) Director for each Section will serve a term of approximately two (2) years –
from the Effective Date until the second annual meeting following the Effective Date. One (1)
Director for each Section will serve a term of approximately three (3) years – from the Effective Date
until the third annual meeting following the Effective Date.

        In connection with the Plan Election, the candidate from each Section receiving the highest
number of votes will serve the three-year term, the candidate from each Section receiving the next
highest number of votes will serve the two-year term, and the candidate from each Section receiving
the next highest numbers of votes will serve the one-year term.

          In an election where two (2) or more candidates receive the same number of votes resulting
in a tie, the winner of the election will be chosen by lot.

       The Consent Form allows people to nominate themselves as candidates for the Board of
Directors. In order to appear on the ballot as a candidate for the Board of Directors, a person must
not only self-nominate, but another homeowner must also support the nomination (i.e., second the
nomination) of such person as provided for in the Consent Form.

       F.      Use of Third-Party Management Company

        The new Board of Directors is authorized to contract with a management company that will
be responsible for day-to-day oversight of Deed Restriction enforcement issues. The Committee
believes that having Garden Oaks HOA hire a management company is the most cost-effective
method for objectively and efficiently enforcing Deed Restrictions.


                                                  12
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 13 of 34




        G.          Operations of GOMO Between the Confirmation Date and the Effective Date.

       GOMO shall continue to operate as debtor-in-possession during the period from the
Confirmation Date through the Effective Date.

        H.          Terms of Injunctions or Stays.

        Unless otherwise provided, all injunctions or stays provided for in the Chapter 11 Case
pursuant to §§ 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation
Date, shall remain in full force and effect until the Chapter 11 Case is closed.

        I.          Conditions to Effectiveness

        The Plan will become effective upon the occurrence of each of the following:

             (i)    the Confirmation Order becomes a Final Order and no stay of the Confirmation
                    Order is in effect, unless the Committee elects, in its sole discretion, to consummate
                    the Plan on an earlier date if an appeal is timely filed;

             (ii)   payment of any and all Allowed Secured Claims;

         (iii)      payment of any and all Allowed Priority Claims; and

         (iv)       the election of the new board of Garden Oaks HOA is complete.


        J.          GOMO’s and Creditors’ Committee Professionals.

        Upon the Effective Date, the Professionals employed by GOMO and the Committee shall be
released and discharged from all further authority, duties, responsibilities and obligations relating to
and arising from the Chapter 11 Case; provided, however, that such Professionals shall be deemed retained
after such date solely with respect to: (i) applications filed pursuant to §§ 330 and 331 of the
Bankruptcy Code; (ii) motions seeking enforcement of the provisions of the Plan or the Confirmation
Order; (iii) review and, if appropriate, objections to any request for compensation or expense
reimbursement filed by a Professional; (iv) defend against appeals of the Confirmation Order, if any;
and (v) in the case of the Committee Professionals, the Post Effective Date Actions (defined below).
Garden Oaks HOA shall pay the fees, costs and expenses of such Professionals incurred after the
Effective Date from Available Cash, if such fees, costs and expenses are approved by the Bankruptcy
Court.

        K.          Post-Effective Date Actions.

         Following the Effective Date, that the Committee shall continue to exist and have authority
to act in this Chapter 11 Case, and its Professionals shall be deemed retained, after such date solely
with respect to (collectively, the “Post-Effective Date Actions”): (i) seek reimbursement of expenses
sought by a member of the Committee; and (ii) pursue and resolve objections to Claims. Upon


                                                     13
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 14 of 34



substantial competition of the Post-Effective Date Actions, as determined by the Committee in its
reasonable business judgement, the Committee shall file a notice (the “Post-Effective Date Completion
Notice”) on the docket in the Bankruptcy Case. Upon the filing of the Completion Notice, the
Committee shall dissolve, and its members and Professionals shall be released and discharged from
all further authority, duties, responsibilities and obligations relating to and arising from the Chapter
11 Case.

        Garden Oaks HOA shall pay the fees, costs and expenses of such Professionals incurred after
the Effective Date, if the Bankruptcy Court approves such fees, costs and expenses.

       Promptly following the Post-Effective Date Completion Notice, Garden Oaks HOA shall
make the Final Distribution.


                                    ARTICLE V
                       PROVISIONS GOVERNING DISTRIBUTIONS

       A.      Distributions to Holders of Unsecured Claims.

        After the Effective Date, Garden Oaks HOA may make interim distributions of Available
Cash to claimholders in the General Unsecured Class on a pro rata basis; provided that, Garden Oaks
HOA reserves sufficient Available Cash for the Disputed Reserve; and provided further that, Garden
Oaks HOA must make an appropriate reserve for administrative claims arising under the Plan after
the Effective Date.

       B.      Delivery of Distributions.

               1.      General Provisions; Undeliverable Distributions

         Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions to
the holders of Allowed Claims shall be made at (i) the address of each holder as set forth in the
Schedule, unless superseded by the address set forth on proofs of Claim filed by such holder or (ii) the
last known address of such holder if no proof of Claim is filed or if GOMO has been notified in
writing of a change of address. If any Distribution is returned as undeliverable, GOMO may, in its
discretion, make such efforts to determine the current address of the holder of the Claim with respect
to which the Distribution was made, but no Distribution to any holder shall be made unless and until
the then-current address of the holder has been determined, at which time the Distribution to such
holder shall be made to the holder without interest from and after the Effective Date through the date
of Distribution. Amounts in respect of any undeliverable Distributions shall be returned to, and held
in trust by, Garden Oaks HOA until the Distributions are claimed or are deemed to be unclaimed
property under § 347(b) of the Bankruptcy Code as set forth in the Plan.

               2.      Unclaimed Property.

       Except with respect to property not distributed because it is being held in the Disputed
Reserve, Distributions that are not claimed by the expiration of one year from the Effective Date shall
be deemed to be unclaimed property under § 347(b) of the Bankruptcy Code, and the Claims with


                                                  14
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 15 of 34



respect to which those Distributions are made shall be automatically cancelled. After the expiration
of that one-year period, the right of any Person to those Distributions shall be discharged and forever
barred.

        C.      Manner of Cash Payments Under the Plan.

       Cash payments made pursuant to the Plan shall be in United States dollars by checks drawn
on a domestic bank selected by Garden Oaks HOA.

        D.      Time Bar to Cash Payments by Check.

         Checks issued on account of Allowed Claims shall be null and void if not negotiated within
ninety (90) days after the date of issuance thereof. Requests for the reissuance of any check that
becomes null and void pursuant to the Plan shall be made directly to Garden Oaks HOA by the holder
of the Allowed Claim to whom the check was originally issued. Any Claim in respect of such voided
check shall be made in writing on or before the later of the first anniversary of the Effective Date or
the first anniversary of the date on which the Claim at issue became an Allowed Claim. After that
date, all Claims in respect of void checks shall be discharged and forever barred and the proceeds of
those checks shall become unclaimed property in accordance with § 347(b) of the Bankruptcy Code.

        E.      Compliance with Tax Requirements.

        In connection with making Distributions under the Plan, to the extent applicable, Garden
Oaks HOA shall comply with all tax withholding and reporting requirements imposed on it by any
governmental unit, and all Distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Garden Oaks HOA may withhold the entire Distribution due to any holder
of an Allowed Claim until such time as such holder provides the necessary information to comply
with any withholding requirements of any governmental unit. Any property so withheld will then be
paid by Garden Oaks HOA to the appropriate authority. If the holder of an Allowed Claim fails to
provide the information necessary to comply with any withholding requirements of any governmental
unit within six months from the date of first notification to the holder of the need for such information
or for the Cash necessary to comply with any applicable withholding requirements, then such holder’s
Distribution shall be treated as an undeliverable Distribution in accordance with the Plan.

        F.      No Payments of Fractional Dollars and Minimum Distributions.

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under the
Plan would otherwise be required, the actual Distribution made shall reflect a rounding down of such
fraction to the nearest whole dollar. Garden Oaks HOA shall not be obligated to make any
Distribution of less than $5.00.

        G.      Interest on Claims.

        Except as specifically provided for in the Plan or the Confirmation Order, interest shall not
accrue on Claims and no holder of a Claim shall be entitled to interest accruing on or after the Petition
Date on any Claim. Interest shall not accrue or be paid on any Claim, or portion thereof, that is a


                                                   15
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 16 of 34



Disputed Claim in respect of the period from the Effective Date to the date such Disputed Claim, or
portion thereof, becomes an Allowed Claim and Distributions are made on account thereof. Except
as expressly provided in the Plan or in a Final Order of the Bankruptcy Court, no prepetition Claim
shall be Allowed to the extent that it is for post-petition interest or other similar charges.

        H.      No Distribution in Excess of Allowed Amount of Claim.

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of that
Claim.

        I.      Setoff and Recoupment.

        GOMO may, but shall not be required to, setoff against, or recoup from, any Claim and the
Distributions to be made pursuant to the Plan in respect thereof, any claims or defenses of any nature
whatsoever that GOMO may have against the holder of such Claim, but neither the failure to do so
nor the allowance of any Claim under the Plan shall constitute a waiver or release by GOMO of any
right of setoff or recoupment that any of them may have against the holder of any Claim.

        J.      Establishment of the Administrative Claims Bar Date.

      The Confirmation Order will establish a deadline by which creditors must file applications for
Administrative Claims. That date is known as the Administrative Claims Bar Date.

         On or before the Administrative Claims Bar Date, each holder of an Administrative Claim
shall file with the Bankruptcy Court a request for payment of its Administrative Claim. The request
for payment of an Administrative Claim will be timely filed only if it is actually received by the
Bankruptcy Court by the Administrative Claims Bar Date.

        Professionals shall not be required to file a request for fees and expenses arising under §§ 328,
330, 331 or 503(b)(2)–(5) of the Bankruptcy Code on or before the Administrative Claims Bar Date,
as they will instead file final fee applications by the Professional Fee Claim Bar Date.

                                          ARTICLE VI
                                       DISPUTED CLAIMS

        A.      No Distribution Pending Allowance.

       Notwithstanding any other provision of the Plan, Garden Oaks HOA shall not distribute any
Cash or other property on account of any Claim that is Disputed unless and until such Claim or
portion thereof becomes Allowed.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, Distributions (if
any) shall be made to the holder of such Allowed Claim in accordance with the provisions of the Plan.
Upon allowance, a holder of the Allowed Disputed Claim shall receive any Distributions that would
have been made up to the date of allowance to such holder under the Plan had the Disputed Claim
been Allowed on the Effective Date.



                                                   16
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 17 of 34




       B.      Resolution of Disputed Claims; Claim Objection Deadline.

        Following the Effective Date, the Committee shall have the exclusive right to make and file
objections to any Claims. No other party, including Garden Oaks HOA, shall have the right to object
to Claims after the Effective Date.

        All objections to Disputed Claims will be filed and served upon the holders of each such Claim
not later than one hundred eighty (180) days after the Effective Date; provided that this time period
may be extended for additional periods of sixty (60) day if the Committee files a notice of extension
on the docket prior to the expiration of the last period. Furthermore, the Committee may continue
to prosecute any claim objection filed during such period until the claim objection is resolved.

       C.      Estimation of Claims.

        At any time, the Committee may ask the Bankruptcy Court to estimate any contingent or
unliquidated Claim to the extent permitted by § 502(c) of the Bankruptcy Code, regardless whether
any party previously objected to such Claim or whether the Bankruptcy Court ruled on any such
objection.

        The Bankruptcy Court shall have jurisdiction to estimate any Claim at any time during litigation
concerning any objection to such Claim, including during the pendency of any appeal relating to any
such objection. If the Bankruptcy Court estimates any contingent or unliquidated Claim, that
estimated amount shall constitute either the Allowed amount of such Claim or a maximum limitation
on the Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the Claim, the Committee may elect to pursue supplemental proceedings to
object to the ultimate allowance of the Claim.

       All of the aforementioned Claims objection, estimation and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

                           ARTICLE VII
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       A.      Assumption and Rejection of Executory Contracts and Unexpired
               Leases.

        This Plan constitutes a motion to reject all Executory Contracts and Unexpired Leases. The
entry of the Confirmation Order by the Bankruptcy Court will constitute approval of all such
rejections and assumptions and assignments pursuant to §§ 365(a) and 1123 of the Bankruptcy Code.

       B.      Claims Based on Rejection of Executory Contracts and Unexpired
               Leases.

        Claims resulting from the rejection of Executory Contracts and Unexpired Leases or the
expiration or termination of any Executory Contract or Unexpired Lease after the entry of the


                                                  17
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 18 of 34



Confirmation Order, but prior to the Effective Date, must be filed with the Bankruptcy Court and
served on Garden Oaks HOA no later than thirty (30) days after the Effective Date. Any Claims
arising from the rejection of an Executory Contract or Unexpired Lease for which proofs of Claim
are not timely filed within that time period will be forever barred from asserting against GOMO,
Garden Oaks HOA, their assets or properties unless otherwise ordered by the Bankruptcy Court. All
such Claims shall, as of the Effective Date, be subject to the permanent injunction set forth in the
Plan. Unless otherwise ordered by the Bankruptcy Court or provided in the Plan, all such Claims that
are timely filed as provided in the Plan shall be treated as a General Unsecured Class Claim.

                            ARTICLE VIII
    INDEMNIFICATION, RELEASE, INJUNCTIVE AND RELATED PROVISIONS

        A.      Compromise and Settlement.

        Pursuant to § 363 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for
the Distributions and other benefits provided pursuant to the Plan, the Plan constitutes a good-faith
compromise of all Claims against GOMO. The entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the compromise or settlement of all Claims, as well as a finding by
the Bankruptcy Court that such compromise or settlement is fair, equitable, reasonable and in the best
interests of GOMO and holders of Claims.

        B.      Releases.

        (a)      Releases by GOMO. Notwithstanding anything in this Plan to the contrary, as of the
Effective Date, for the good and valuable consideration provided by each of the Releasees, including,
without limitation, the services of the Releasees in facilitating the expeditious implementation of the
Plan, GOMO hereby provides a full release to the Releasees (and each such Releasee so released shall
be deemed released and discharged by GOMO) from any and all Causes of Action and any other
debts, obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen
or unforeseen, existing as of the Effective Date or thereafter arising, in law, at equity, whether for tort,
contract, violations of federal or state securities laws, or otherwise, based in whole or in part upon any
act or omission, transaction, event or other occurrence or circumstances, including actions in
connection with indebtedness for money borrowed by GOMO, existing or taking place prior to or on
the Effective Date arising from or related in any way to GOMO, including, without limitation, those
that GOMO would have been legally entitled to assert or that any holder of a Claim or other Entity
would have been legally entitled to assert for or on behalf of GOMO and further including those in
any way related to GOMO’s bankruptcy estate, the Chapter 11 Cases or the Plan; provided, however, that
the foregoing provisions in the Plan shall not operate to waive or release the Releasees from any
obligation under this Plan or the Confirmation Order, as applicable.

        (b)      Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the releases set forth in this Article VIII the Plan pursuant to Bankruptcy Rule 9019 and its finding
that they are: (a) in exchange for good and valuable consideration, representing a good faith settlement
and compromise of the Claims and Causes of Action thereby released; (b) in the best interests of
GOMO and all holders of Claims; (c) fair, equitable and reasonable; (d) approved after due notice and




                                                    18
        Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 19 of 34



opportunity for hearing; and (e) a bar to any of the Releasees asserting any Claim or Cause of Action
thereby released.

        C.      Exculpation.

         Notwithstanding anything contained in the Plan to the contrary, the Releasees shall neither
have nor incur any liability to any Entity for any Claims or Causes of Action arising on or after the
Petition Date, including any act taken or omitted to be taken in connection with, or related to,
formulating, negotiating, preparing, disseminating, implementing, administering, confirming or
consummating the Plan, the Disclosure Statement, or any other contract, instrument, or other
agreement or document created or entered into in connection with the Plan or Disclosure Statement
or any other postpetition act taken or omitted to be taken in connection with or in contemplation of
the Plan; provided, however, that the provisions of this paragraph shall have no effect on the liability of
any Entity that results from any such act or omission that is determined in a Final Order to have
constituted gross negligence or willful misconduct; provided, further, that each Releasee shall be entitled
to rely upon the advice of counsel concerning its duties.

        D.      Dismissal of Adversary Proceeding.

        The Committee shall dismiss the Adversary Case after entry of the required declaratory
judgment under Article IV.D. of the Plan and, if no such declaratory judgment is required, within five
(5) days of the Effective Date.

        E.      Injunction.

        1.      Except as otherwise expressly provided for in this Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities are permanently enjoined from
commencing or continuing in any manner against GOMO or Garden Oaks HOA and their assets and
properties, as the case may be, any suit, action or other proceeding on account of or respecting any
Claim, demand, liability, obligation, debt, right, Cause of Action, interest or remedy released or to be
released pursuant to the Plan or the Confirmation Order.

        (a)     Except as otherwise expressly provided for in this Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against GOMO, Garden Oaks HOA, the Committee, their successors and assigns and their assets and
properties, any other Claims based upon any documents, instruments, or any act or omission,
transaction or other activity of any kind or nature that occurred prior to the Effective Date.

       (b)    The rights afforded in this Plan and the treatment of all Claims in this Plan shall be in
exchange for and in complete satisfaction of Claims of any nature whatsoever, against GOMO,
Garden Oaks HOA, or any of their assets or properties. On the Effective Date, all such Claims against
GOMO or Garden Oaks HOA shall be satisfied and released in full.

       (c)     Except as otherwise expressly provided for in this Plan or in obligations issued
pursuant to this Plan, all Parties and Entities are permanently enjoined, on and after the Effective
Date, on account of any Claim satisfied and released hereby, from:




                                                    19
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 20 of 34



            i.   commencing or continuing in any manner any action or other proceeding of
                 any kind against GOMO, Garden Oaks HOA, their successors and assigns, or
                 their assets and properties;

          ii.    enforcing, attaching, collecting or recovering by any manner or means any
                 judgment, award, decree or order against GOMO, Garden Oaks HOA, their
                 successors and assigns, or their assets and properties;

         iii.    creating, perfecting or enforcing any encumbrance of any kind against
                 GOMO, Garden Oaks HOA, their successors and assigns, or their assets and
                 properties;

         iv.     asserting any right of setoff, subrogation or recoupment of any kind against
                 any obligation due from GOMO or against GOMO’s property, except to the
                 extent a right to setoff, recoupment or subrogation is asserted with respect to
                 a timely filed proof of claim; or

          v.     commencing or continuing in any manner any action or other proceeding of
                 any kind in respect of any Claim or Cause of Action released or settled
                 hereunder.

       F.        Discharge.
        Upon confirmation of this Plan, GOMO is discharged from pre-confirmation debts pursuant
to § 1141(d) of the Bankruptcy Code.

                                       ARTICLE IX
                                RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the Chapter
11 Case and with respect to all matters related to the Chapter 11 Case, GOMO, its Estate, all property
of the Estate and the Plan as is legally permissible, including, without limitation, jurisdiction to:

         1.     allow, disallow, determine, liquidate, classify, estimate or establish the priority or
secured or unsecured status of any Claim, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the allowance, secured status or
priority of Claims;

        2.      grant, deny or otherwise resolve any and all applications of Professionals for allowance
of compensation or reimbursement of expenses authorized pursuant to the Bankruptcy Code or the
Plan, for periods ending on or before the Effective Date;

         3.     resolve any matters related to the assumption, assignment or rejection of any executory
contract or unexpired lease to which GOMO was party or with respect to which GOMO may be
liable and to hear, determine and, if necessary, liquidate, any Claims arising therefrom;



                                                   20
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 21 of 34



      4.      ensure that Distributions to holders of Allowed Claims and Member Interests are
accomplished pursuant to the provisions of the Plan;

        5.     decide or resolve any motions, adversary proceedings, contested or litigated matters
and any other matters and grant or deny any applications involving GOMO that may be pending on
the Effective Date or instituted by the Committee after the Effective Date;

       6.      enter such orders as may be necessary or appropriate to implement or consummate
the provisions of the Plan and all other contracts, instruments, releases, indentures and other
agreements or documents adopted in connection with the Plan or the Disclosure Statement;

        7.     resolve any cases, controversies, suits or disputes that may arise in connection with the
Effective Date, interpretation or enforcement of the Plan or any Entity’s obligations incurred in
connection with the Plan;

        8.     issue injunctions, enforce them, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the Effective
Date or enforcement of the Plan, except as otherwise provided in the Plan;

       9.      enforce the various provisions of this Plan;

       10.     enforce the Injunction set forth in this Plan;

        11.     resolve any cases, controversies, suits or disputes with respect to the releases,
injunction and other provisions contained in this Plan, and enter such orders as may be necessary or
appropriate to implement or enforce all such releases, injunctions and other provisions;

       12.     enter and implement such orders as necessary or appropriate if the Confirmation
Order is modified, stayed, reversed, revoked or vacated;

       13.     resolve any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order or any contract, instrument, release, indenture or other
agreement or document adopted in connection with the Plan or the Disclosure Statement; and

       14.     enter an order and/or the decree contemplated in Bankruptcy Rule 3022 concluding
the Chapter 11 Cases.

                                       ARTICLE X
                               MISCELLANEOUS PROVISIONS

       A.      Final Fee Applications.

       The deadline for submission by Professionals of final applications for Bankruptcy Court
approval of Accrued Professional Compensation shall be the Professional Fee Claim Bar Date.




                                                  21
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 22 of 34



       B.      Payment of Statutory Fees.

         All fees payable pursuant to § 1930 of title 28 of the United States Code shall be paid on the
earlier of when due or the Effective Date, or as soon thereafter as practicable. From and after the
Effective Date, Garden Oaks HOA shall be liable for and shall pay the fees under 28 U.S.C. § 1930
assessed against GOMO under 28 U.S.C. § 1930 until entry of a Final Decree closing the case. In
addition, Garden Oaks HOA shall file post-confirmation quarterly reports or any pre-confirmation
monthly operating reports not filed as of the Confirmation Hearing in conformity with the U.S.
Trustee guidelines, until entry of an order closing or converting the case. The U.S. Trustee shall not
be required to file a request for payment of its quarterly fees, which shall be deemed an Administrative
Claim against GOMO.

       C.      Modification of the Plan.

        Subject to the limitations contained in the Plan, the Committee reserves the right, in
accordance with the Bankruptcy Code and the Bankruptcy Rules to (i) amend or modify the Plan,
prior to the entry of the Confirmation Order, including amendments or modifications to satisfy
§ 1129(b) of the Bankruptcy Code; and (ii) after the entry of the Confirmation Order, upon order of
the Bankruptcy Court, amend or modify the Plan, in accordance with § 1127(b) of the Bankruptcy
Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as
may be necessary to carry out the purpose and intent of the Plan.

       D.      Revocation of Plan.

        The Committee reserves the right to revoke or withdraw the Plan prior to the entry of the
Confirmation Order, and to file subsequent chapter 11 plans. If the Committee revokes or withdraws
the Plan or if entry of the Confirmation Order or the Effective Date does not occur, then: (i) the Plan
shall be null and void in all respects; (ii) any settlement or compromise embodied in the Plan,
assumption or rejection of executory contracts or leases affected by the Plan, and any document or
agreement executed pursuant hereto shall be deemed null and void; and (iii) nothing contained in the
Plan shall: (a) constitute a waiver or release of any Claims or Member Interests; (b) prejudice in any
manner the rights of GOMO, the Committee, or any other Entity; or (c) constitute an admission of
any sort by GOMO, the Committee, or any other Entity.

       E.      Successors and Assigns.

       The rights, benefits and obligations of any Entity named or referred to herein and the Plan
Supplement shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
successor or assign of such Entity.

       F.      Governing Law and Construction.

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, and subject to the
provisions of any contract, instrument, release, indenture or other agreement or document entered
into in connection herewith, the rights and obligations arising hereunder shall be governed by, and


                                                  22
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 23 of 34



construed and enforced in accordance with, the laws of the state of Texas, without giving effect to the
principles of conflict of laws thereof. Any inconsistency between the Plan and the Confirmation
Order shall be construed in favor of and so as to give effect to the Confirmation Order. All exhibits
and schedules to the Plan and the Plan Supplement shall be incorporated in the Plan by this reference,
as though set forth at length herein.

        G.      Reservation of Rights.

        Except as expressly set forth herein, the Plan shall have no force or effect unless and until the
Bankruptcy Court enters the Confirmation Order. Neither the filing of the Plan, any statement or
provision contained herein, nor the taking of any action by GOMO, the Committee, or any Entity
with respect to the Plan shall be or shall be deemed to be an admission or waiver of any rights of: (i)
GOMO or the Committee with respect to the holders of Claims or Member Interests or other parties
in interest; or (ii) any holder of a Claim or Member Interest or other party-in-interest prior to the
Effective Date.

        H.      Section 1146 Exemption.

         Pursuant to § 1146(a) of the Bankruptcy Code, any transfers of property pursuant to the Plan
shall not be subject to any stamp tax or other similar tax or governmental assessment in the United
States, and the Confirmation Order shall direct the appropriate state or local governmental officials
or agents to forego the collection of any such tax or governmental assessment and to accept for filing
and recordation instruments or other documents pursuant to such transfers of property without the
payment of any such tax or governmental assessment.

        I.      Section 1125(e) Good Faith Compliance.

        GOMO, the Committee and each of their respective Representatives shall be deemed to have
acted in “good faith” under§ 1125(e) of the Bankruptcy Code, and the Confirmation Order shall
including a finding of fact to that effect.

        J.      Further Assurances.

         GOMO, the Committee, all holders of Claims receiving Distributions hereunder and all other
parties in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and intent of
the Plan or the Confirmation Order.

        K.      Filing of Additional Documents.

       On or before the Effective Date, the Committee may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.




                                                   23
      Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 24 of 34



      L.     No Stay of Confirmation Order.

        The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.

      M.     Bankruptcy Code Section 1141 Discharge.

   GOMO shall receive a discharge under § 1141 of the Bankruptcy Code.


                            [Remainder of Page Intentionally Left Blank]




                                                24
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 25 of 34



Dated: January 28, 2019
                                    THE OFFICIAL COMMITTEE OF UNSECURED
                                    CREDITORS OF GARDEN OAKS MAINTENANCE
                                    ORGANIZATION, INC.

                                    /s/Gary C. Ingram
                                    Gary C. Ingram
                                    Committee Co-Chair



                                    DIAMOND McCARTHY LLP

                                    By: /s/ Charles M. Rubio
                                    Charles M. Rubio
                                    TBA No. 24083768
                                    crubio@diamondmccarthy.com
                                    Tel: (713) 333-5127
                                    Michael D. Fritz
                                    TBA No. 24083029
                                    mfritz@diamondmccarthy.com
                                    Tel: (713) 333-5128
                                    909 Fannin, Suite 3700
                                    Houston, TX 77010

                                    Counsel to the Official Committee of Unsecured Creditors of Garden
                                    Oaks Maintenance Organization, Inc.




                                       25
Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 26 of 34



                         Exhibit A to Plan

                 Proposed Amendment to the Bylaws
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 27 of 34



                                          [PROPOSED]
 
                    AMENDMENT TO BYLAWS OF
    GARDEN OAKS HOMEOWNERS ASSOCIATION, INC. (F/K/A GARDEN OAK
                 MAINTENANCE ORGANIZATION, INC.)

      The Bylaws of Garden Oaks Homeowners Association, Inc. (F/K/A Garden Oak
Maintenance Organization, Inc.) (the “Byalws”) are hereby amended as follows:

      1.     Garden Oaks Maintenance Organization, Inc. is renamed Garden Oaks
Homeowners Association, Inc. (the “Association”). All references to “Organization” are
changed to “Association.”

       2.     Section 3.05 is replaced in its entirety with the following:

       3.05    Quorum. Except as otherwise provided in these Bylaws, the presence, in
       person or by proxy, absentee ballot, or electronic ballot, of Members representing
       at least ten percent (10%) of the total votes allocated to Owners of each
       participating Section of Garden Oaks constitute a quorum for the conduct of
       business at a meeting. If a quorum is not present at any meeting of Members,
       Members representing a majority of the Lots present at the meeting may adjourn
       and reconvene the meeting at a later time or date. The Board may establish rules
       to implement proxy balloting, absentee balloting, and electronic balloting.

       3.      Section 4.08 is replaced in its entirety with the following:

       4.08      Quorum. A majority of the Directors then in office will constitute a quorum
       for the transaction of business at any Board meeting; provided that there must be at
       least one Director form each participating section of Garden Oaks. If a quorum is not
       present at the meeting, a majority of the Directors present may adjourn the meeting
       from time to time without further notice.

       4.      The following paragraphs are added to Article 4:

              The Members will be entitled to elect three (3) Directors to represent their
       respective Sections.

               In connection with the Plan of Reorganization of the Official Committee of
       Unsecured Creditors of Garden Oaks Maintenance Organization (the “Plan”) filed in the
       U.S. Bankruptcy Court for the Southern District of Texas in the case styled as In
       re Garden Oaks Maintenance Organization, Inc., Case No. 18-60018-H2-11, the current
       directors shall resign and new directors will be elected pursuant to the procedures
       in the plan (the “Initial Post-Reorganization Directors”).

              At the expiration of the terms of the Initial Post-Reorganization Directors,
       Directors will each thereafter be elected to serve a term for three (3) years. Each
       director will continue to hold office until his/her successor or elected.



                                                  1
Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 28 of 34



        At least thirty (30) days before the Association disseminates absentee
ballots or other ballots to the Members for purposes of voting in a Board member
election, the Association must provide notice to the Members soliciting candidates
interested in running for a position on the Board. The notice must contain
instructions for an eligible candidate to notify the Board of the candidate’s request
to be placed on the ballot and the deadline to submit the candidate’s request. The
deadline may not be earlier than the 30th day after the date the Board provides the
notice. The absentee ballot or other ballot must include the name of each eligible
candidate from whom the Board received a request to be placed on the ballot so
long as such request is supported in writing by another Member (i.e., another
Member must second the nomination) and such support is received by the Board
prior to the deadline to receive requests to be placed on the ballot.

The notices and ballots required by this provision must be:

        1.      mailed to each Member; or
        2.      provided by:
                (a) posting the notice in a conspicuous manner reasonably
                    designed to provide notice to the Members:
                    (i) on public or privately-owned property within the
                         Subdivision in a conspicuous manner, with the Owner’s
                         consent; or
                    (ii) on any Internet website maintained by the Association or
                         other Internet media; and
                (b) sending by e-mail to each Member who has registered an e-
                    mail address with the Association.

The Board will be responsible for the affairs of the Association and will have all
of the powers necessary for the administration of the Association’s affairs;
provided that approval of a majority (50% plus one) of the Members of the
Association at a meeting at which quorum is present in person, or by proxy,
absentee ballot, or electronic ballot shall be necessary for the Board to take any of
the following actions:

a.     Initiation of enforcement actions, excluding temporary restraining orders
       or violations involving a threat to health or safety;
b.     Increases in Assessments (up to 3% per year);
c.     A suspension of a right of a particular Member before the Member has an
       opportunity to attend a Board meeting to present the Member’s position,
       including any defense, on the issue;
d.     Lending or borrowing money;
e.     The sale or purchase of real property;
f.     The filling of a vacancy on the Board;
g.     The construction of capital improvements other than the repair,
       replacement, or enhancement of existing capital improvements; or

       The Board’s decision to deny an architectural approval shall be overruled
       if a a majority (50% plus one) of the Members at a meeting at which


                                         2
Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 29 of 34



      quorum is present in person, or by proxy, absentee ballot, or electronic
      ballot vote to overrule the Board’s decision.

      The Board may employ for the Association a professional management
      agent or agents at a compensation established by the Board to perform
      such duties and services as the Board shall authorize. No controlling owner,
      representative, officer, director, or partner of the management agent or
      agent shall be a property owner in the Subdivision.

5.     Section 9.03 titled “Transfer Assessments” is deleted in its entirety.




                                       3
Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 30 of 34



                        EXHIBIT B to Plan
            Proposed Amendment to the Deed Restrictions
       Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 31 of 34



                                           [PROPOSED]

 AMENDMENT TO RESTRICTIONS APPLYING TO GARDEN OAKS, SECTION ___

        This Amendment (this “Amendment”) to the Restrictions Applying to Garden Oaks, Section
___ (as amended, the “Deed Restrictions”) are amended as set forth herein by the authority of the
affirmative vote of Owners in Garden Oaks, Section ___ and pursuant to Texas Property Code
§ 209.0041. This Amendment becomes effective upon recording in the Official Real Property
Records of Harris County, Texas.

         Garden Oaks, Section ___ is a subdivision in Harris County, Texas according to the map or
plat or legal description described in Exhibit A.

       Garden Oaks, Section ___ is encumbered by the Deed Restrictions described in Exhibit B.

       Capitalized terms used but not defined herein have the meanings assigned to such terms in
the Deed Restrictions.

       The Deed Restrictions are amended as follows:

   1. The following section is added to the Deed Restrictions:

       NAME CHANGE AND SUCCESSOR-IN-INTEREST.

               (a) The name of the Organization shall be Garden Oaks Homeowners
       Association, Inc. Any and all references to “Garden Oaks Maintenance Organization,
       Inc.” are changed to “Garden Oaks Homeowners Association, Inc.”

              (b) Any successor-in-interest to the Organization, whatever its name, and
       whether the succession of interest occurs through a merger, reorganization, or
       otherwise, shall have the authority to collect the Assessment.

   2. The following section is added to the Deed Restrictions:

       ASSESSMENTS

               (a) Creation of Assessments.

               The Owners of any Lot, by virtue of ownership of property within the
       Subdivision, covenant and agree to pay to the Organization an annual assessment
       (“Assessment”) and any applicable late fees, interest and costs as more particularly set
       forth in these deed restrictions, as amended. Each such Assessment, together with
       attorney’s fees, late fees, interest and costs, shall be the personal obligation of the
       person or entity who was the Owner of the land at the time when the Assessment
       became due. No diminution or abatement of Assessments or set-off shall be claimed
       or allowed by reason of any alleged failure of the Organization to take some action or
       perform some function required to be taken or performed by the Organization under
       these deed restrictions, as amended, or for inconvenience or discomfort arising from
       the making of repairs or improvements which are the responsibility of the


                                                  1
Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 32 of 34



Organization. The obligation to pay Assessments is a separate covenant on the part of
each Owner of a Lot.

        (b) Annual Assessments.

        i.      Purpose. Assessments levied by the Organization shall be used for any
legal purpose for the benefit of the Subdivision as determined by the Organization
and, in particular, may, by way of example and not limitation or obligation, include
operational expenses of the Organization, enforcement of deed restrictions, payment
of insurance premiums, costs of collection and litigation, administrative expenses, and
any other services ancillary to the foregoing. The Organization may, in its sound
discretion, give one or more of the purposes set forth herein preference over other
purposes, and it is agreed that all expenses incurred and expenditures and decisions
made by the Organization in good faith shall be binding and conclusive on all Owners.

       ii.     Creation. Payment of the Assessment shall be the obligation of each
Owner, subject to the provisions below, and shall be binding and enforceable as
provided in these deed restrictions, as amended.

        iii.    Rate. The initial Assessment established by the Organization shall not
exceed EIGHTY DOLLARS AND NO/100 ($80.00) per Lot. An Owner who
formally re-plats two or more Lots into one Lot with the approval of the City of
Houston Planning and Development Department shall owe one Assessment.
Similarly, an Owner who subdivides a Lot shall pay one Assessment per Lot created
by the subdivision of the Lot.

        iv.      Commencement. The Assessment for a Lot shall commence as soon
as practical following July 1, 2019. Assessments shall be due in advance on July 1 for
the coming year and shall be delinquent if not paid in full as of July 31st of each year.

        v.       Levying of the Assessment. The Organization shall determine the
sufficiency or insufficiency of the then-current Assessment to reasonably meet the
expenses for providing services and capital improvements in the Subdivision and may,
pursuant to the authority set forth in the Organization’s bylaws, increase the
Assessment in an amount up to three percent (3%) annually. The Assessment shall
not be adjusted more than once in a calendar year nor shall any increase be construed
to take effect retroactively.

        vii.   Over-65 Exemption. Any Owner who is or becomes sixty-five (65)
years old or older after the date this Amendment is recorded in the Official Real
Property Records of Harris County, Texas and has also received an over-65 homestead
exemption on the Lot owned by the Owner in the Subdivision from the Harris County
Appraisal District may apply to be exempted from payment of the Assessment for so
long as the Owner continues to own the Lot (“Over-65 Exemption”). An Owner must
apply for and receive approval in writing from the Organization for the Over-65
Exemption.




                                           2
      Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 33 of 34



              (c) Enforcement

              The Organization may bring an action in law against the Owner personally
      obligated to pay the Assessment, late fees, interest, and costs, including attorneys’ fees,
      incurred by the Organization in collecting same and obtain a personal judgment against
      the Owner. No lien is created herein to secure the payment of the Assessment.

              (d) Revocation of Other Mandatory Fees

              To the extent that any provision in the Deed Restrictions or the Organization’s
      bylaws seeks to impose any other mandatory assessment or fee, such a provision is
      likewise null and void.

   3. The section titled “RACIAL RESTRICTIONS” is permanently deleted from the Deed
Restrictions.

   4. The following section is added to the Deed Restrictions:

      AMENDING AND MODIFYING DEED RESTRICTIONS

               (a) Approval by the Owners of a majority (fifty percent (50%) plus one (1)) of
      the lots shall be required to amend or modify these deed restrictions. Upon approval
      of the Owners, as set out herein, the amendment or modification shall be recorded in
      the Official Public Records of Harris County, Texas, whereupon to the extent of any
      conflict with the current deed restrictions and the new amendment, the new
      amendment shall control.

               (b) The approval of multiple Owners of a lot may be reflected by the signature
      of any one Owner of such lot. Notwithstanding anything contained herein to the
      contrary, the Organization shall be entitled to use any combination of the following
      methods to obtain approval of the Owners for an amendment to these deed
      restrictions:

              i.     by written ballot, or electronic ballot as same may be established by the
      Organization, that states the substance of the amendment and specifies the date by
      which a written or electronic ballot must be received to be counted;

              ii.    at a meeting of the Members of the Organization, if written notice of
      the meeting stating the purpose of the meeting is delivered to the Owners of the lots;
      such notice may be hand-delivered to the Owners, sent via regular mail to the Owner’s
      last known mailing address, as reflected in the Organization’s records, or via email to
      the Owner’s email address as reflected in the Organization’s records;

             iii.    by door-to-door circulation of a petition by the Organization or a
      person authorized by the Organization; and

              iv.   any combination of the foregoing and any other method not
      prohibited under the deed restrictions and otherwise in accordance with applicable
      law.


                                                  3
         Case 18-60018 Document 78 Filed in TXSB on 01/28/19 Page 34 of 34



   5. Any provisions in the Deed Restrictions, prior to giving effect to this Amendment, that
contradict any provision of this Amendment are superseded and replaced by the terms of this
Amendment.

                                      CERTIFICATION
        I, the undersigned, do hereby certify that I am the __________________ of the Garden Oaks
Homeowners Association and that this instrument constitutes the Amendment to the Restrictions
applicable to Garden Oaks, Section ___ and was affirmatively approved by the Owners in Garden
Oaks, Section ____.

      IN WITNESS WHEREOF, I have hereunto subscribed my name on this the _____ day of
________________________, 2019.


By:

Name:

Title:


         SUBSCRIBED AND SWORN TO BEFORE ME on this ____ day of __________, 2019,
to certify which witness my hand and official seal.




                                                    Notary Public

                                                    County of _________, State of Texas

                                                    My Commission Expires:




                                               4
